     Case: 4:14-cv-00832-DCN Doc #: 204 Filed: 01/24/19 1 of 3. PageID #: 9434



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF OHIO
CHRISTOPHER META,                                         )
                                                          ) CASE NO. 4:14-CV-0832
                  Plaintiff,                              )
         v.                                               ) JUDGE DONALD C. NUGENT
                                                          )
TARGET CORP., et al.                                      )
                                                          )
                  Defendants.                             )
                                                          )

                           JOINT MOTION FOR EXTENSION OF TIME

         In accordance with Section 9(e) of the Settlement Agreement, the Parties have until

January 25, 2019 to resolve their respective objections to the individual claims determination

made by the claims administrator.1 The Parties jointly request an additional 60 days to complete

this process. While the Parties are diligently working to resolve their objections to the individual

claims determinations, the holidays and schedules of counsel and the claims administrators have

slowed the process of compiling and reviewing the requisite claims information to further these

discussions. With additional time to complete these discussions, the Parties believe that they can

resolve all objections without the involvement of the Court. This extension will not delay the

settlement as Mr. Neumann’s objection to the settlement is still pending.

         WHEREFORE, the Parties respectfully request that the Court grant this Motion and

extend the period the Parties to resolve their objections until March 26, 2019.




1
 This is a separate process from the objection to the settlement itself that has been filed by Mr. Neumann and is
currently pending with the Court. This process continues while Mr. Neumann’s objection is pending.


4071657.1
     Case: 4:14-cv-00832-DCN Doc #: 204 Filed: 01/24/19 2 of 3. PageID #: 9435



Respectfully submitted,                    Respectfully submitted,


 /s/Andrew J. Silver                       /s/Jennifer L. Mesko
JONATHAN K. TYCKO (pro hac vice)           JOHN Q. LEWIS (0067235)
HASSAN A. ZAVAREEI (pro hac vice)          DUSTIN B. RAWLIN (0072870)
ANDREW J. SILVER (pro hac vice)            KARL A. BEKENY (0075332)
TYCKO & ZAVAREEI LLP                       JENNIFER L. MESKO (0087897)
1828 L Street, N.W., Suite 1000            TUCKER ELLIS LLP
Washington, D.C. 20036                     950 Main Avenue, Suite 1100
(202) 973-0900                             Cleveland, OH 44113-7213
(202) 973-0950 (FAX)                       Telephone: 216.592.5000
jtycko@tzlegal.com                         Facsimile: 216.592.5009
hzavareei@tzlegal.com                      E-mail:      john.lewis@tuckerellis.com
asilver@tzlegal.com                                     dustin.rawlin@tuckerellis.com
                                                        karl.bekeny@tuckerellis.com
DENNIS R. LANSDOWNE (0026036)                           jennifer.mesko@tuckerellis.com
STUART E. SCOTT (0064834)
DANIEL FRECH (0082737)
SPANGENBERG SHIBLEY & LIBER LLP Attorneys for Defendants Nice-Pak Products,
1001 Lakeside Avenue East, Suite 1700 Inc. and Target Corporation
Cleveland, OH 44114
(216) 696-3232
(216) 696-3924 (FAX)
dlansdowne@spanglaw.com
sscott@spanglaw.com
dfrech@spanglaw.com


Attorneys for Plaintiff Christopher Meta
and the Class




4071657.1
     Case: 4:14-cv-00832-DCN Doc #: 204 Filed: 01/24/19 3 of 3. PageID #: 9436



                               CERTIFICATE OF SERVICE

        I hereby certify that on January 24, 2019, a copy of the foregoing Joint Motion for

Extension of Time was filed electronically. Notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.



                                                /s/ Jennifer L. Mesko
                                                JOHN Q. LEWIS (0067235)
                                                DUSTIN B. RAWLIN (0072870)
                                                KARL A. BEKENY (0075332)
                                                JENNIFER L. MESKO (0087897)
                                                TUCKER ELLIS LLP
                                                950 Main Avenue, Suite 1100
                                                Cleveland, OH 44113-7213
                                                Telephone: 216.592.5000
                                                Facsimile: 216.592.5009
                                                E-mail:      john.lewis@tuckerellis.com
                                                             dustin.rawlin@tuckerellis.com
                                                             karl.bekeny@tuckerellis.com
                                                             jennifer.mesko@tuckerellis.com


                                                 Attorneys for Defendant Nice-Pak Products,
                                                Inc.




4071657.1
